Citation Nr: 1218516	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-37 363	)	DATE
	)
	)


Received from the 
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for left wrist ankylosis.

2.  Entitlement to an increased rating for ankylosis of left hand fingers.

3.  Entitlement to an increased rating for left ulnar neuropathy.

4.  Entitlement to an effective date earlier than January 14, 2008, for the award of a 30 percent rating for left ulnar neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



INTRODUCTION

The Veteran served on active duty from June 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Huntington, West Virginia and Louisville Kentucky ROs.


FINDINGS OF FACT

1.  The Veteran appealed from a July 2004 rating decision that addressed claims for higher ratings.

2.  In a September 2008 statement, the Veteran expressed his desire to withdraw his appeal as to the ratings for left wrist ankylosis and ankylosis of fingers on the left hand.  

3.  The Veteran also appealed from an August 2008 rating decision that set January 14, 2008, as the effective date for the award of a 30 percent rating for left ulnar neuropathy.

4.  In April 2012, the Veteran's representative submitted a letter in which the Veteran's desire to withdraw his appeal to the Board was set forth.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal by the appellant or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal in its entirety and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


